THE HONORABLE, THE ASSEMBLY Legislature
Assembly Resolution 37 (1973) requested my opinion on certain questions relating to 1971 Enrolled Joint Resolution 26, hereinafter sometimes referred to as Resolution 26. I responded on February 15, 1974 (OAG 9-74), to the effect that Resolution 26 may be submitted to the people for vote as one amendment.
Further comment appears appropriate at this time in order to clarify certain matters not referred to in my February 15 opinion. While these additional comments do not materially alter my prior opinion, hopefully they will serve as further guidance to the Legislature.
The first specific question contained in Assembly Resolution 37 reads:
      "Did 1971  Enrolled Joint Resolution 26  propose 2 amendments to Section 13 of Article VII, the first being the abolition of the procedure for removal of judges by address of the legislature, and the second being the creation of the power in the supreme court to suspend or remove judges for cause or disability?"
In my opinion, the 1971 Legislature proposed one amendment comprised of two propositions or amendments properly considered as one. The two propositions are (1) the abolition of removal of judges by legislative process, and (2) the creation of the authority of the court to remove or suspend judges. In other words, the language evinces an intent to substitute one method of removal for another, which, in my opinion, constitutes a single amendment. *Page 47 
The suggestion that 1971 Enrolled Joint Resolution 26 proposed two amendments is, in my opinion, without merit. The form and language of the Resolution does not support such an intent. To attempt to treat the Resolution as proposing two amendments, could produce unreasonable, if not absurd results, clearly not a legislative intendment. For example, if this were treated as two amendments, it could result in (1) the absence of any authority for removal of justices or judges or (2) dual authority. Neither of these results could reasonably have been intended.
The second question contained in Assembly Resolution 37 reads:
      "If 1971  Enrolled Joint Resolution 26 proposed 2 amendments, may each proposed amendment be submitted to the 1973 legislature for second consideration in a separate joint resolution?"
As I have already noted, the 1971 Legislature appears to have treated Resolution 26 as a single amendment. Therefore, the 1973 Legislature may not now treat Resolution 26 differently and propose two amendments. In other words, the current Legislature must accept the package as referred to it by the previous Legislature. See Art. XII, sec. 1, Wis. Const.
Questions three and four of 1973 Assembly Resolution 37 read:
      "3. If 1971 Enrolled Joint Resolution 26 proposed 2 amendments, and if both such amendments are approved by the 1973 legislature in the precise form as previously proposed, whether in a single joint resolution or in 2 separate joint resolutions, would Section 1 of Article XII require that the proposed amendments be separated into 2 ballot issues in order to allow the electorate to vote for or against such amendments separately?
      "4. If 1971 Enrolled Joint Resolution 26 proposed 2 amendments, and if one of such amendments is approved by the 1973 legislature in the precise form as proposed in 1971 Enrolled Joint Resolution 26 but the other amendment is not so approved, may the approved amendment be submitted to the electorate for ratification?"
Since the 1971 Legislature treated the two propositions as one amendment, the substitution of one method of removal for another, *Page 48 
the 1973 Legislature must also treat the matter as one amendment and submit it to the voters as a single amendment.
RWW:WHW